

EXECUTION VERSION




BUYER GUARANTEE (MSN 29922)


THIS BUYER GUARANTEE (MSN 29922) (this “Guarantee”) is dated as of August 2,
2019, between:


(1)CONTRAIL AVIATION SUPPORT, LLC, a limited liability company organized and
existing under the laws of the State of North Carolina, United States of
America, having its principal place of business at 435 Investment Court, Verona,
Wisconsin 53593, United States of America (“Guarantor”); and


(2)SAPPHIRE LEASING I (AOE 5) LIMITED, a company incorporated under the laws of
Ireland and having its registered office at c/o PAFS Ireland Limited, Shannon
Business Park, Shannon, Co. Clare, Ireland (“Seller”).


WHEREAS, as a condition to Seller’s participation in the transactions
contemplated by the Sale Agreement (as defined below), Guarantor is required to
guarantee Purchaser’s (as defined below) performance and compliance with all of
the covenants, agreements, and obligations of Purchaser contained in the Sale
Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:


1.Definitions. Unless the context otherwise requires, the following terms shall
have the following meanings for all purposes of this Guarantee and shall be
equally applicable both to the singular and plural forms of the terms defined.
Any capitalized terms not defined herein shall have the meanings ascribed to
them in the Sale Agreement.


“Guaranteed Agreements” means the Sale Agreement and the other Transaction
Documents to which Purchaser is a party.


“Guaranteed Obligations” means all of Purchaser’s obligations to the Seller
under the Guaranteed Agreements (whether actual or contingent, whether now
existing or hereafter arising owed to the Seller), and compliance with, all
obligations, covenants, terms, conditions and undertakings of Purchaser
contained in the Guaranteed Agreements.


“Purchaser” means Wilmington Trust SP Services (Dublin) Limited, not in its
individual capacity, but solely as owner trustee and having its principal place
of business at Fourth Floor, 3 George’s Dock, IFSC, Dublin 1, D01 X5X0, Ireland.


“Sale Agreement” means the Aircraft Asset Sale and Purchase Agreement dated as
of the date hereof (as may be further amended, modified or supplemented from
time to time), concerning one (1) Boeing model 737-800 aircraft, bearing
manufacturer’s serial number 29922.







--------------------------------------------------------------------------------










2.Representations and Warranties of Guarantor. Guarantor represents and warrants
to the Seller, as of the date hereof, as follows:


(a)it is duly organized and validly existing under the laws of its jurisdiction
of organization and has the power and authority to carry on its business as it
is being conducted;


(b)the execution and delivery of this Guarantee, the consummation of the
transactions contemplated herein, and compliance with the terms and provisions
hereof are within Guarantor’s limited liability company powers and do not and
will not result in any violation of its charter, by-laws or other constitutional
documents or any applicable law, rule, regulation, judgment or court order as
currently in effect or any provision in any existing agreement binding on
Guarantor;


(c)all authorizations, consents, registrations and notifications required to be
obtained by Guarantor in connection with the entry into, performance, validity
and enforceability of this Guarantee and the transactions contemplated by this
Guarantee, have been (or will be on or before the date hereof) obtained or
effected (as appropriate) and are in full force and effect;


(d)neither the execution, delivery nor performance of this Guarantee requires
any member approval or the approval or consent of any trustee or any holder of
any indebtedness or obligation of Guarantor, and if any approval or consent is
required, then such approval or consent has been obtained.


(e)no consent or approval of, giving of notice to, registration with, or taking
of any action in respect of or by, any national or local governmental authority
or agency of Guarantor’s jurisdiction of formation or any other government
agency or authority or other Person is required with respect to the execution,
delivery or performance by Guarantor of this Guarantee.


(f)there are no actions, suits or proceedings pending, or to Guarantor’s
knowledge threatened, against Guarantor, that, if adversely determined, would
hinder or prevent Guarantor’s performance of this Guarantee; and


(g)this Guarantee has been duly executed and delivered by Guarantor; and this
Guarantee will be, upon due execution and delivery hereof, a legal, valid and
binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms, except as its enforceability may be limited by bankruptcy,
insolvency, reorganization and other laws of general application affecting the
enforcement of creditors’ rights and general principles of equity (regardless of
whether such proceeding is considered a proceeding in equity or at law).


3.
Guarantee.



(a)In consideration of Seller entering into the Sale Agreement and for other
good and valuable consideration (the receipt and sufficiency whereof is hereby
acknowledged), Guarantor, with effect from the date hereof, unconditionally and
irrevocably, as a continuing obligation and guarantee of performance, without
set-off, abatement, deferment or deduction, guarantees to Seller the prompt
payment and performance by Purchaser of the Guaranteed Obligations and
undertakes with Seller that whenever the Purchaser does not promptly pay or
perform the Guaranteed Obligations when due, Guarantor shall promptly pay upon
the written demand from





--------------------------------------------------------------------------------








the Seller the amount set forth in the demand or perform (or procure the
performance of) the Guaranteed Obligation as if it were the principal obligor.


(b)Guarantor as a principal obligor and not merely as surety, and as a separate
and independent primary stipulation shall indemnify Seller upon written demand
against any documented loss, liability or cost or expense suffered by Seller
(including reasonable attorneys’ fees and disbursements incurred by Seller in
the enforcement of this Guarantee) if (i) it does not perform the Guaranteed
Obligations or (ii) any Guaranteed Obligation becomes unenforceable, void,
illegal or ineffective as against the Guarantor, the amount of such loss or
liability being the amount which the Seller would otherwise be entitled to
recover from Guarantor.


(c)Guarantor shall make any payment (including payments of damages for breach of
the Guaranteed Agreements by Purchaser) or procure the performance of or
compliance with any Guaranteed Obligation set forth in a demand letter within
five (5) Business Days of Guarantor’s receipt of such written demand to an
account indicated by the Seller in the demand, all subject to the requirements
of, and conditions associated with, the Guaranteed Obligations.


(d)The guarantee by Guarantor contained in this Section 3 is a primary
obligation of Guarantor, is in addition to and not in substitution for any other
security which Seller may now or hereafter hold for the obligations of Purchaser
under the Guaranteed Agreements and is an unconditional, absolute, present and
continuing obligation and is not conditional in any way upon the institution of
suit or the taking of any other action or any attempt to enforce performance of
or compliance with the covenants, agreements, terms or conditions (including
without limitation any payment obligations) applicable to Purchaser contained in
the Guaranteed Agreements and, to the extent permitted by law, shall be binding
upon and enforceable against Guarantor without regard to the validity or
enforceability of the Guaranteed Agreements.


(e)To the extent that performance of or compliance with the guarantee by
Guarantor contained in this Section 3 requires the payment of money, such
guarantee is an absolute, unconditional, present and continuing guarantee of
payment and not of collectability and is in no way conditional or contingent
upon any attempt to collect from Purchaser or any other entity or to institute a
suit against Purchaser or any other entity or to perfect or to enforce any
security or upon any other condition or contingency.


(f)Guarantor’s guarantee of Guaranteed Obligations shall not be effect by,
discharged or diminished as a consequence of the Seller being released from the
Sale Agreement pursuant to its terms, nor by the sale of the Asset under the
Sale Agreement failing to occur.


4.
Preservation of Guarantor’s Obligations and Enforcement.



(a)Guarantor’s obligations in this Guarantee are absolute, unconditional and
irrevocable. The liability of Guarantor under this Guarantee extends to and is
not affected by the grant of any time or indulgence to Purchaser or by any
circumstance, act or omission which, but for this sub- clause, might otherwise
affect it at law or in equity, and Guarantor irrevocably waives any right it may
have to claim its liability has been so affected.







--------------------------------------------------------------------------------





(b)Until the Guaranteed Obligations have been unconditionally and irrevocably
satisfied in full, Guarantor may not: (a) exercise any rights as surety in
competition with Seller; or (b)



claim to be entitled by way of contribution, indemnity, subrogation, marshalling
or otherwise to the benefit of any agreement or document to which Seller is a
party, nor prove in a liquidation of Purchaser in competition with Seller.


(c)Guarantor’s obligations in this Guarantee may be enforced against Guarantor
without Seller first being required to (a) exhaust any remedy it may have
against Purchaser or any other person; or (b) enforce any other guarantee or
security interest it may hold relating to the Guaranteed Obligations.


5.
Release.



(a)Once all the Guaranteed Obligations have been satisfied in full and Guarantor
does not have any further actual or contingent liabilities hereunder, this
Guarantee shall automatically and immediately terminate and all of Guarantor’s
obligations under this Guarantee shall be irrevocably and unconditionally
released and discharged.


(b)Notwithstanding the provisions of Section 5(a), any release, compromise or
discharge of the obligations of the Guarantor may only be made once the
Guaranteed Obligations have been unconditionally performed in full, and shall be
deemed to be made subject to the condition that this Guarantee will be
reinstated without further action if any payment or security which Purchaser may
receive or has received is rescinded as a result of insolvency or bankruptcy of
Purchaser or Guarantor.


6.
Continuing Guarantee



(a)The obligations of the Guarantor contained in this Guarantee shall constitute
and be continuing obligations notwithstanding any settlement of account or other
matter or thing whatsoever, and shall not be considered satisfied by any
intermediate performance or satisfaction of all or any of the Guaranteed
Obligations and shall continue in full force and effect until total satisfaction
of all Guaranteed Obligations.


(b)No delay or omission in exercising any powers or privileges hereunder shall
be construed as a waiver thereof. Any exercise of any part of the rights shall
not preclude subsequent enforcement of any such rights which have not, or have
not fully, been exercised.


7.Notice. Any notice required or related to this Guarantee will be in writing
and will, unless otherwise stated, be given and will become effective in the
same manner as provided in the Sale Agreement:


in the case of Guarantor:


435 Investment Court
Verona, Wisconsin 53593 United States of America Attention: Joe Kuhn





--------------------------------------------------------------------------------





Facsimile:    +1 808-848-8101 Email:    joe@contrail.com



in the case of Seller:


Number One Ballsbridge Building 1
Shelbourne Road Dublin 4
Ireland
Attention: The Directors Facsimile:    +353 1 485 3242
Email:    notices@avolon.aero


8.
Miscellaneous.



(a)Governing Law. THIS GUARANTEE IS DELIVERED IN NEW YORK AND PURSUANT TO NEW
YORK GENERAL OBLIGATIONS LAW SECTION 5-1401, SHALL IN ALL RESPECTS BE GOVERNED
BY NEW YORK LAW WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAW INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE.


(b)Jurisdiction. Clause 9 (Law and Jurisdiction) of the Sale Agreement is hereby
incorporated by reference as if set forth in full length herein, mutatis
mutandis.


(c)Successors and Assigns. The terms of this Guarantee shall be binding on, and
inure to the benefit of, Seller and Guarantor and their respective permitted
successors and assigns.


(d)Waiver of Notice and Defense. Except as otherwise provided in this Guarantee,
Guarantor hereby waives, to the fullest extent permitted by law:


(i)    diligence, promptness, presentment, demand for payment or performance and
protest and notice of protest, notice of acceptance and any other notice in
respect of the Guaranteed Obligations or any part of them, and any defense
arising by reason of any disability or other defense; and


(ii)    any other circumstance whatsoever that might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety, or
which might otherwise limit recourse against Guarantor.


(e)Severability. Should any one or more of the provisions of this Guarantee be
held to be invalid, illegal or unenforceable in any jurisdiction, the same
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity,
illegality or unenforceability of a particular provision in a particular
jurisdiction shall not render such provision invalid, illegal or unenforceable
in any other jurisdiction.







--------------------------------------------------------------------------------





(f)Payments. Guarantor shall make each payment to Seller under this Guarantee
without any set-off, counterclaim or any other deduction, or withholding in
respect of Taxes or otherwise.





(g)Waivers, Amendments and Variations in Writing. The provisions of this
Guarantee shall not be capable of being waived, amended or varied otherwise than
by an express waiver or amendment in writing signed by both Guarantor and
Seller; and in particular any failure to exercise or any delay in exercising any
of such rights shall not operate as a waiver, amendment or variation of that or
any other such right; any defective or partial exercise of any of such rights
shall not preclude any other or further exercise of that or any other such
right; and no act or course of conduct or negotiation on Seller’s part or on its
behalf shall in any way preclude it from exercising any such right or constitute
a suspension of any variation or amendment of any such right. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies that any party may otherwise have at law or in equity.


(h)Counterparts; Delivery by Email. This Guarantee may be executed in two or
more counterparts, each of which will be an original, but all of which will
constitute but one and the same instrument.


This Guarantee and any document contemplated hereby may be delivered by a party
hereto by way of e-mail transmission and such delivery shall be deemed completed
for all purposes upon the completion of such e-mail transmission. A party that
so delivers this Guarantee or any such document by way of e-mail transmission
agrees to promptly thereafter deliver to the other party hereto an original
signed counterpart. The signature of any party transmitted by e-mail
transmission shall be considered to have the same binding legal effect as an
originally executed document. In consideration of the mutual covenants herein
contained, the parties agree that neither of them shall raise the use of e-mail
as a defense in any suit or controversy related to this guarantee or any of such
other documents and forever waive any such defense.


(i)Entire Agreement. This Guarantee constitutes the complete agreement of the
parties hereto regarding the subject matter hereof and supersedes all prior
understandings, communications and agreements (written or oral).
* * *





--------------------------------------------------------------------------------














--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Guarantee by their duly authorized officers or attorneys on the date shown at
the beginning of this Guarantee.
    
GUARANTOR:


CONTRAIL AVIATION SUPPORT, LLC


By: /s/ Joseph G. Kuhn        
Name: Joseph G. Kuhn
Title: CEO




SELLER:


SAPPHIRE LEASING I (AOE 5) LIMITED
By:            
Name:
Title:

































































--------------------------------------------------------------------------------





Signature Page Buyer Guarantee







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Guarantee by their duly authorized officers or attorneys on the date shown at
the beginning of this Guarantee.


GUARANTOR:


CONTRAIL AVIATION SUPPORT, LLC




By:         
Name:
Title:






SELLER:


SAPPHIRE LEASING I (AOE 5) LIMITED


By: /s/ William Brennan        
Name: William Brennan
Title: Director




















































Signature Page Buyer Guarantee


18172334v1





